EXHIBIT 10.1
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into
on the dates signified on the signature page hereto and is to be effective on
                    , 200___, by and between Affiliated Computer Services, Inc.,
a Delaware corporation (the “Company”), and                     , a director of
the Company (the “Indemnitee”).
W I T N E S S E T H:
     WHEREAS, the Indemnitee is presently serving as a director of the Company,
and the Company desires the Indemnitee to continue in such capacity.
     NOW, THEREFORE, in order to induce the Indemnitee to continue to serve in
his present capacity, the Company and Indemnitee hereby agree as follows:
     1. Continued Service. The Indemnitee will continue to serve as a director
of the Company so long as he is duly elected and qualified in accordance with
the bylaws of the Company (the “Bylaws”) or until he resigns in writing in
accordance with applicable law.
     2. Initial Indemnity. (a) The Company shall indemnify the Indemnitee when
he was or is a party or is threatened to be made a party to any pending,
threatened or completed action, suit or proceeding, whether civil,
administrative, investigative or criminal (other than an action by or in the
name of the Company), by reason of the fact that he is or was or had agreed to
become a director or officer of the Company, or is or was serving or had agreed
to serve at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
or by reason of any action alleged to have been taken or omitted in such
capacity, against any and all costs, charges and expenses, including without
limitation, attorneys’ and others’ fees and expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred by the Indemnitee in
connection therewith and any appeal therefrom if the Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful. The
termination of any action, suit or proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contender or its equivalent shall not, of
itself, create a presumption that the Indemnitee did not satisfy the foregoing
standard of conduct to the extent applicable thereto.
     (b) The Company shall indemnify the Indemnitee when he was or is a party or
is threatened to be made a party to any threatened, pending or completed action,
suit or proceeding by or in the right of the Company to procure a judgment in
its favor by reason of the fact that he is or was or had agreed to become a
director or officer of the Company, or is or was serving or had agreed to serve
at the request of the Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise
against costs, charges and expenses (including attorneys’ and others’ fees and
expenses) actually and reasonably incurred by him in connection with the defense
or settlement thereof or any appeal therefrom if he acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company
INDEMNIFICATION AGREEMENT — PAGE 1

 



--------------------------------------------------------------------------------



 



and except that no indemnification shall be made in respect of any claim, issue
or matter as to which the Indemnitee shall have been adjudged to be liable to
the Company unless and only to the extent that the Court of Chancery or the
court in which such action, suit or proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, the Indemnitee is fairly and reasonably entitled to
indemnity for such expenses that the Court of Chancery or such other court shall
deem proper.
     (c) To the extent that the Indemnitee has been successful on the merits or
otherwise, including without limitation the dismissal of an action without
prejudice, in defense of any action, suit or proceeding referred to in Sections
2(a) or 2(b) hereof or in defense of any claim, issue or matter therein, he
shall be indemnified against costs, charges and expenses (including attorneys’
and others’ fees and expenses) actually and reasonably incurred by him in
connection therewith.
     (d) Any indemnification under Sections 2(a) or 2(b) (unless ordered by a
court) shall be made by the Company only as authorized in the specific case upon
a determination in accordance with Section 4 hereof or any applicable provision
of the certificate of incorporation of the Company (the “Certificate”), Bylaws,
other agreement, resolution or otherwise. Such determination shall be made
(i) by the Board of Directors of the Company (the “Board”), by a majority vote
of a quorum consisting of directors who were not parties to such action, suit or
proceeding, or (ii) if such a quorum of disinterested directors is not available
or so directs, by independent legal counsel (designated in the manner provided
below in this Section 2(d)) in a written opinion, or (iii) by the stockholders
of the Company (the “Stockholders”). Independent legal counsel shall be
designated by vote of a majority of the disinterested directors; provided,
however, that if the Board is unable or fails to so designate, such designation
shall be made by the Indemnitee subject to the approval of the Company (which
approval shall not be unreasonably withheld). Independent legal counsel shall
not be any person or firm who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company of the Indemnitee in an action to determine the Indemnitee’s
rights under this Agreement. The Company agrees to pay the reasonable fees and
expenses of such independent legal counsel and to indemnify fully such counsel
against costs, charges and expenses (including attorneys’ and others’ fees and
expenses) actually and reasonably incurred by such counsel in connection with
this Agreement or the opinion of such counsel pursuant hereto.
     (e) All expenses (including attorneys’ and others’ fees and expenses)
incurred by the Indemnitee in his capacity as a director or officer of the
Company in defending a civil or criminal action, suit or proceedings shall be
paid by the Company in advance of the final disposition of such action, suit or
proceeding in the manner prescribed by Section 4(b) hereof.
     (f) The Company shall not adopt any amendment to the Certificate or Bylaws
the effect of which would be to deny, diminish or encumber the Indemnitee’s
rights to indemnity pursuant to the Certificate, Bylaws, the General Corporation
Law of the State of Delaware (the “DGCL”) or any other applicable law as applied
to any act or failure to act occurring in whole or in part prior to the date
(the “Effective Date”) upon which the amendment was approved by the Board or the
Stockholders, as the case may be. In the event that the Company shall adopt any
amendment to the Certificate or Bylaws the effect of which is to so deny,
diminish or encumber the Indemnitee’s rights to indemnity, such amendment shall
apply only to acts or failures to act occurring entirely after the Effective
Date thereof unless the Indemnitee shall have voted in favor of such adoption as
a director
INDEMNIFICATION AGREEMENT — PAGE 2

 



--------------------------------------------------------------------------------



 



or holder of record of the Company’s voting stock, as the case may be.
     3. Additional Indemnification. (a) Pursuant to Section 145(f) of the DGCL,
without limiting any right which the Indemnitee may have pursuant to Section 2
hereof, the Certificate, the Bylaws, the DGCL, any policy of insurance or
otherwise, but subject to the limitations on the maximum permissible indemnity
that may exist under applicable law at the time of any request for indemnity
hereunder determined as contemplated by Section 3(a) hereof, the Company shall
indemnify the Indemnitee against any amount that he is or becomes legally
obligated to pay relating to or arising out of any claim made against him
because of any act, failure to act or neglect or breach of duty, including any
actual or alleged error, misstatement or misleading statement, which he commits,
suffers, permits or acquiesces in while acting in his capacity as a director of
the Company, or, at the request of the Company, as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise. The payments that the Company is obligated to make pursuant to this
Section 3 shall include without limitation damages, judgments, settlements and
charges, costs, expenses, expenses of investigation and expenses of defense of
legal actions, suits, proceedings or claims and appeals therefrom, and expenses
of appeal, attachment or similar bonds; provided, however, that the Company
shall not be obligated under this Section 3(a) to make any payment in connection
with any claim against the Indemnitee to the extent (i) of any fine or similar
governmental imposition that the Company is prohibited by applicable law from
paying that results in a final, nonappealable order, or (ii) based upon or
attributable to the Indemnitee gaining in fact a personal profit to which he was
not legally entitled, including without limitation profits made from the
purchase and sale by the Indemnitee of equity securities of the Company that are
recoverable by the Company pursuant to Section 16(b) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and profits arising from
transactions in publicly traded securities of the Company that were effected by
the Indemnitee in violation of Section 10(b) of the Exchange Act, including
Rule 10b-5 promulgated thereunder. The determination of whether the Indemnitee
shall be entitled to indemnification under this Section 3(a) may be, but shall
not be required to be, made in accordance with Section 4(a) hereof. If that
determination is so made, it shall be binding upon the Company and the
Indemnitee for all purposes.
     (b) Expenses (including without limitation attorneys’ and others’ fees and
expenses) incurred by Indemnitee in defending any actual or threatened civil or
criminal action, suit, proceeding or claim shall be paid by the Company in
advance of the final disposition thereof as authorized in accordance with
Section 4(b) hereof.
     4. Certain Procedures Relating to Indemnification and Advancement of
Expenses. (a) Except as otherwise permitted or required by the DGCL, for
purposes of pursuing his rights to indemnification under Sections 2(a), 2(b) or
3(a) hereof, as the case may be, the Indemnitee may, but shall not be required
to, (i) submit to the Board a sworn statement of request for indemnification
substantially in the form of Exhibit 1 attached hereto and made a part hereof
(the “Indemnification Statement”) averring that he is entitled to
indemnification hereunder, and (ii) present to the Company reasonable evidence
of all expenses for which payment is requested. Submission of an Indemnification
Statement to the Board shall create presumption that the Indemnitee is entitled
to indemnification under Sections 2(a), 2(b) or 3(a) hereof, as the case may be,
and the Board shall be deemed to have determined that the Indemnitee is entitled
to such indemnification unless within 30 calendar days after submission of the
Indemnification Statement the Board shall determine by vote of a majority of the
directors at a meeting at which a quorum is present, based upon clear and
INDEMNIFICATION AGREEMENT — PAGE 3

 



--------------------------------------------------------------------------------



 



convincing evidence (sufficient to rebut the foregoing presumption) and the
Indemnitee shall have received notice within such period in writing of such
determination that the Indemnitee is not so entitled to indemnification, which
notice shall disclose with particularity the evidence in support of the Board’s
determination. The foregoing notice shall be sworn to by all persons who
participated in the determination and voted to deny indemnification. The
provisions of this Section 4(a) are intended to be procedural only and shall not
affect the right of the Indemnitee to indemnification under this Agreement and
any determination by the Board that the Indemnitee is not entitled to
indemnification and any failure to make the payments requested in the
Indemnification Statement shall be subject to judicial review as provided in
Section 6 hereof.
     (b) For purposes of determining whether to authorize advancement of
expenses pursuant to Section 2(e) hereof, the Indemnitee shall submit to the
Board a sworn statement of request for advancement of expenses substantially in
the form of Exhibit 2 attached hereto and made a part hereof (the
“Undertaking”), averring that he (i) has reasonably incurred or will reasonably
incur actual expenses in defending an actual civil or criminal action, suit,
proceeding or claim, and (ii) undertakes to repay such amount if it shall
ultimately be determined that he is not entitled to be indemnified by the
Company under this Agreement or otherwise. For purposes of requesting
advancement of expenses pursuant to Section 3(b) hereof, the Indemnitee may, but
shall not be required to, submit an Undertaking or such other form of request as
he determines to be appropriate (an “Expense Request”). Upon receipt of an
Undertaking or Expense Request, as the case may be, the Board shall within 10
calendar days authorize immediate payment of the expenses stated in the
Undertaking or Expense Request, as the case may be, whereupon such payments
shall immediately be made by the Company. No security shall be required in
connection with any Undertaking or Expense Request and any Undertaking or
Expense Request shall be accepted without reference to the Indemnitee’s ability
to make repayment.
     5. Subrogation; Duplication of Payments. (a) In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee, who shall execute all papers
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company to
bring suit to enforce such rights.
     (b) The Company shall not be liable under this Agreement to make any
payment in connection with any claim made against the Indemnitee to the extent
the Indemnitee has actually received payment (under any insurance policy, the
Certificate, the Bylaws or otherwise) of the amounts otherwise payable
hereunder.
     6. Enforcement. (a) If a claim for indemnification made to the Company
pursuant to Section 4 hereof is not paid in full by the Company within 30
calendar days after a written claim has been received by the Company, the
Indemnitee may at any time thereafter bring suit against the Company to recover
the unpaid amount of the claim.
     (b) In any action brought under Section 6(a) hereof, it shall be a defense
to a claim for indemnification pursuant to Sections 2(a) or 2(b) hereof (other
than an action brought to enforce a claim for expenses incurred in defending any
proceeding in advance of its final disposition where the Undertaking, if any is
required, has been tendered to the Company) that the Indemnitee has not met the
standards of conduct that make it permissible under the DGCL for the Company to
indemnify the
INDEMNIFICATION AGREEMENT — PAGE 4

 



--------------------------------------------------------------------------------



 



Indemnitee for the amount claimed, but the burden of proving such defense shall
be on the Company. Neither the failure of the Company (including the Board,
independent legal counsel or the Stockholders) to have made a determination
prior to commencement of such action that indemnification of the Indemnitee is
proper in the circumstances because he has met the applicable standard of
conduct set forth in the DGCL, nor an actual determination by the Company
(including the Board, independent legal counsel or the Stockholders) that the
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that the Indemnitee has not met the
applicable standard of conduct.
     (c) It is the intent of the Company that the Indemnitee not be required to
incur the expenses associated with the enforcement of his rights under this
Agreement by litigation or other legal action because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Indemnitee hereunder. Accordingly, if it should appear to the Indemnitee
that the Company has failed to comply with any of its obligations under the
Agreement or in the event that the Company or any other person takes any action
to declare the Agreement void or unenforceable, or institutes any action, suit
or proceeding designed (or having the effect of being designed) to deny, or to
recover from, the Indemnitee the benefits intended to be provided to the
Indemnitee hereunder, the Company irrevocably authorizes the Indemnitee from
time to time to retain counsel of his choice, at the expense of the Company as
hereafter provided, to represent the Indemnitee in connection with the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, Stockholder or other person
affiliated with the Company, in any jurisdiction. Regardless of the outcome
thereof, the Company shall pay and be solely responsible for any and all costs,
charges and expenses, including without limitation attorneys’ and others’ fees
and expenses, reasonably incurred by the Indemnitee as a result of (i) the
Company’s failure to perform this Agreement or any provision thereof, or
(ii) the Company or any person contesting the validity or enforceability of this
Agreement or any provision thereof as aforesaid.
     7. Merger or Consolidation. In the event that the Company shall be a
constituent corporation in a consolidation, merger or other reorganization, the
Company, if it shall not be the surviving, resulting or other corporation
therein, shall require as a condition thereto the surviving, resulting or
acquiring corporation to agree to indemnify the Indemnitee to the full extent
provided in Section 3 hereof. Whether or not the Company is the resulting,
surviving or acquiring corporation in any such transaction, the Indemnitee shall
also stand in the same position under this Agreement with respect to the
resulting, surviving or acquiring corporation as he would have with respect to
the Company if its separate existence had continued.
     8. Nonexclusivity and Severability. (a) The right to indemnification
provided by this Agreement shall not be exclusive of any other rights to which
the Indemnitee may be entitled under the Certificate, Bylaws, the DGCL, any
other statute, insurance policy, agreement, vote of Stockholders or of directors
or otherwise, both as to actions in his official capacity and as to actions in
another capacity while holding such office, and shall continue after the
Indemnitee has ceased to be a director, officer, employee or agent and shall
inure to the benefit of his heirs, executors and administrators.
     (b) If any provision of this Agreement or the application of any provision
hereof to any person or circumstances is held invalid, unenforceable or
otherwise illegal, the remainder of this
INDEMNIFICATION AGREEMENT — PAGE 5

 



--------------------------------------------------------------------------------



 



Agreement and application of such provision to other persons or circumstances
shall not be affected, and the provision so held to be invalid, unenforceable or
otherwise illegal shall be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid and legal.
     9. Termination. This Agreement shall be terminable at any time by the
Company upon notice delivered to the Indemnitee; provided, however, that any
termination of this Agreement shall not affect the rights or obligations of the
parties hereto arising prior to such termination.
     10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
principles of conflict of laws thereof.
     11. Modification; Survival. This Agreement contains the entire agreement of
the parties relating to the subject matter hereof. This Agreement may be
modified only by an instrument in writing signed by both parties hereto. The
provisions of this Agreement shall survive the death, disability or incapacity
of the Indemnitee, the resignation of the Indemnitee as a director and officer
of the Company or the termination of the Indemnitee’s service as a director and
officer of the Company and shall inure to the benefit of the Indemnitee’s heirs,
executors and administrators.
     12. Certain Terms. For purpose of this Agreement, references to “other
enterprises” shall include employee benefit plans; references to “fines” shall
include any excise taxes assessed on Indemnitee with respect to any employee
benefit plan; and references to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company
that imposes duties on , or involves services by, the Indemnitee with respect to
an employee benefit plan, its participants or beneficiaries; references to the
masculine shall include the feminine; references to the singular shall include
the plural and vice versa; and if the Indemnitee acted in good faith and in a
manner he reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan he shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to herein.
INDEMNIFICATION AGREEMENT — PAGE 6

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Indemnity have executed this
Agreement as of the date set forth in the introductory paragraph hereof.

                                  AFFILIATED COMPUTER SERVICES, INC.    
 
                   
Dated:
          By:        
 
                                Name: Lynn Blodgett                 Title: Chief
Executive Officer    
 
                   
Dated:
                                                                            
                                    , Director    

INDEMNIFICATION AGREEMENT — PAGE 7

 



--------------------------------------------------------------------------------



 



Exhibit 1
INDEMNIFICATION STATEMENT

                 
THE STATE OF                       
    )          
 
    )     SS

COUNTY OF                           
    )          

     I,                                           , being first duly sworn, do
depose and say as follows:
     1. This Indemnification Statement is submitted pursuant to the
Indemnification Agreement, dated as of                                         ,
20___, between Affiliated Computer Services, Inc., a Delaware corporation (the
“Company”), and the undersigned.
     2. I am requesting indemnification against charges, costs, expenses
(including attorneys’ and others’ fees and expenses), judgments, fines and
amounts paid in settlement, all of which (collectively, “Liabilities”) have been
or will be incurred by me in connection with an actual or threatened action,
suit, proceeding or claim to which I am a party or am threatened to be made a
party.
     3. With respect to all matters related to any such action, suit,
proceeding, or claim, I am entitled to be indemnified as herein contemplated
pursuant to the aforesaid Indemnification Agreement.
     4. Without limiting any other rights that I have or may have, I am
requesting indemnification against Liabilities that have or may arise out of

 
.

     
 
   
 
   
 
  Name:

     Subscribed and sworn to before me, a Notary Public in and for said County
and State, this                      day of
                                        , 20___.

     
 
   
 
   
 
  Name:

[Notarial Seal]
     My commission expires the       day of                     , 20 ___.
Exhibit 1
INDEMNIFICATION AGREEMENT

 



--------------------------------------------------------------------------------



 



Exhibit 2
UNDERTAKING

                 
THE STATE OF                                         
    )          
 
    )     SS

COUNTY OF                                              
    )          

     I,                        , being first duly sworn do depose and say as
follows:
     1. This Undertaking is submitted pursuant to the Indemnification Agreement,
dated as of                                          , 20___, between Affiliated
Computer Services, Inc., a Delaware corporation (the “Company”) and the
undersigned.
     2. I am requesting advancement of certain costs, charges and expenses that
I have incurred or will incur in defending an actual or pending civil or
criminal action, suit, proceeding or claim.
     3. I hereby undertake to repay this advancement of expenses if it shall
ultimately be determined that I am not entitled to be indemnified by the Company
under the aforesaid Indemnification Agreement or otherwise.
     4. The costs, charges and expenses for which advancement is requested are,
in general, all expenses related to:


 

 

 
.

     
 
   
 
   
 
  Name:

     Subscribed and sworn to before me, a Notary Public in and for said County
and State, this       day of                                         , 20___.

     
 
   
 
   
 
  Name:

[Notarial Seal]
     My commission expires the       day of                     , 20___.
Exhibit 2
INDEMNIFICATION AGREEMENT

 